Citation Nr: 1419805	
Decision Date: 05/02/14    Archive Date: 05/16/14

DOCKET NO.  10-39 541	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to a compensable initial rating for bilateral hearing loss.  


REPRESENTATION

Appellant represented by:	Ellen M. Donati, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Evan M. Deichert, Counsel


INTRODUCTION

The Veteran served on active duty from May 1967 to February 1969.  A second (but unverified) period of service from February 1969 to May 1971 is also shown.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of a September 2008 rating decision of the Nashville, Tennessee, Regional Office (RO) of the Department of Veterans Affairs (VA) that granted the Veteran's claim for service connection for bilateral hearing loss and assigned a noncompensable rating.  

The Veteran appeared at a hearing before the undersigned Veterans Law Judge in January 2012.  A transcript of the hearing is in the Veteran's file. 

This case was previously before the Board in February 2013.  At that time, the Board reopened and granted the Veteran's claim for service connection for PTSD; it dismissed the Veteran's claim for service connection for skin rashes; and it remanded the claim for an increased initial rating for bilateral hearing loss.  The ordered development has been completed.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

A request for a TDIU, whether expressly raised by a claimant or reasonably raised by the record, is an attempt to obtain an appropriate rating for disability or disabilities, and is part of a claim for increased compensation.  Rice v. Shinseki, 22 Vet. App. 447 (2009)

The holding of Rice is inapplicable here, as the evidence of record shows that the Veteran retired in 2009 after working for 36 years at a mill.  The Veteran has not contended that he is unemployable as a result of his service-connected hearing loss.  Absent a contention of unemployability as a result of the issue on appeal, consideration of a TDIU is not warranted.




FINDING OF FACT

Since the grant of service connection, the Veteran has had, at worst, Level I hearing in the right ear and Level VIII hearing in the left ear.  


CONCLUSION OF LAW

The criteria for a compensable rating for bilateral hearing loss have not been met.  38 U.S.C.A. § 1155, 5107(b) (West 2002); 38 C.F.R. §§ 3.321, 4.85, 4.86, Diagnostic Code (DC) 6100 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and to Assist

Upon receipt of a complete or substantially complete application, VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  VA must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  

At his January 2012 hearing, the Veteran waived any error with regard to the content or timing of the notice he received.  The duty to notify is satisfied. 

The Veteran's service treatment records, VA medical treatment records, and private treatment records have been obtained.  The Veteran has not indicated, and the record does not contain evidence, that he is in receipt of disability benefits from the Social Security Administration.  VA examinations were conducted in August 2008 and August 2013; the Veteran has not argued, and the record does not reflect, that these examinations were inadequate for rating purposes.  These examinations contain sufficient information to rate the Veteran under the applicable Diagnostic Code.  

There is no indication in the record that any additional evidence, relevant to the issues decided, is available and not part of the claim file.  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  

II.  Entitlement to a Compensable Rating for Bilateral Hearing Loss

Legal Framework

Disability ratings are determined by applying a schedule of ratings based on average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  Each disability must be viewed in relation to its history, and the limitation of activity imposed by the disabling condition should be emphasized. 38 C.F.R. § 4.1.  Further, examination reports are to be interpreted in light of the whole recorded history, and each disability must be considered from the point of view of the appellant working or seeking work.  38 C.F.R. § 4.2.  

While the Veteran's entire history is reviewed when making a disability determination, where service connection has already been established and an increase in the disability rating is at issue, it is a present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  However, the Board will consider whether separate ratings may be assigned for separate periods of time based on facts found, a practice known as "staged ratings," whether it is an initial rating case or not.  Fenderson v. West, 12 Vet. App. 119, 126-27 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.  38 C.F.R. § 4.7.

Hearing loss ratings range from noncompensable to 100 percent based on organic impairment of hearing acuity, as measured by controlled speech discrimination tests in conjunction with average hearing thresholds determined by puretone audiometric testing at frequencies of 1000, 2000, 3000 and 4000 cycles per second.  "Puretone threshold average" is the sum of the puretone thresholds at 1000, 2000, 3000 and 4000 Hertz divided by four.  This average is used in all cases (including those in §4.86) to determine the Roman numeral designation for hearing impairment from Table VI or VIa.  38 C.F.R. § 4.85, DC 6100.

The rating schedule establishes eleven auditory acuity levels, designated from Level I for essentially normal hearing acuity, through Level XI for profound deafness.  The horizontal rows in Table VI represent nine categories of the percentage of discrimination based on the controlled speech discrimination test.  The vertical columns in Table VI represent nine categories of decibel loss based on the puretone audiometry test.  The Roman numeral designation is located at the point where the percentage of speech discrimination and puretone threshold average intersect.  See 38 C.F.R. §§ 4.85, 4.87.

Two patterns of hearing loss are considered "exceptional" and allow for assigning different Roman numerals than those enumerated in Table VI.  First, when the puretone threshold at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels or more, the Roman numeral designation will be determined for hearing impairment, separately, from either Table VI or Table VIa, whichever results in the higher numeral.  38 C.F.R. § 4.86(a).  

Second, a Roman numeral designation will also be determined from either Table VI or Table VIa, whichever results in the higher numeral, when the puretone threshold is 30 decibels or less at 1000 Hertz, and 70 decibels or more at 2000 Hertz.  That numeral will then be elevated to the next higher Roman numeral.  38 C.F.R. § 4.86(b).  

These auditory acuity levels are entered into another table (Table VII) of the rating schedule to determine the percentage disability rating. 38 C.F.R. § 4.85.

Facts

At a VA audiology examination in August 2008, puretone threshold levels in decibels were as follows: 


HERTZ
CNC

1000
2000
3000
4000
Avg
%
RIGHT
25
20
50
60
39
96
LEFT
60
60
75
85
70
60

Under Table VI, these results correspond to Level I hearing on the right and Level VII hearing on the left.  As each of his hearing thresholds in the left ear was above 55 decibels, the first pattern of exceptional hearing loss is shown.  Under Table VIa, this results in only a Roman numeral of VI, so it is more beneficial to the Veteran to apply the results from Table VI.  

Functionally, the Veteran complained of having to ask people to repeat themselves in conversation.  He stated that he has difficulty understanding speech in most listening environments, and that he is unable to hear a doorbell.  

At a VA audiology examination in August 2013, puretone threshold levels in decibels were as follows: 


HERTZ
CNC

1000
2000
3000
4000
Avg
%
RIGHT
25
20
50
60
39
92
LEFT
60
65
75
85
71
52

Under Table VI, these results correspond to Level I hearing on the right and Level VIII hearing on the left.  As each of his hearing thresholds in the left ear was above 55 decibels, the first pattern of exceptional hearing loss is shown.  Under Table VIa, this results in only a Roman numeral of VI, so it is more beneficial to the Veteran to apply the results from Table VI.  

With regard to functional effects, the examiner reported that the Veteran's hearing loss does impact his ordinary conditions of daily life, including his ability to work.  The Veteran reported hearing difficulty in his left ear when not wearing his hearing aid.  He stated that he has difficulty understanding speech and hearing the doorbell and emergency vehicles.  

The Veteran's VA treatment record show occasional treatment for his bilateral hearing loss; these treatment records are consistent with the results of the VA examinations.  For instance, a July 2011 audiology consultation noted that the Veteran had normal sloping to moderate to moderately severe sensorineural hearing loss in his right ear with excellent word recognition scores.  The Veteran had moderate to severe sensorineural hearing loss with fair word recognition in his left.  At a September 2011 otolaryngology consultation, the Veteran complained of left worse than right hearing loss.  A June 2013 audiology consultation noted that the Veteran had moderate to severe sensorineural hearing loss with excellent word recognition in the right ear, and moderate to severe sensorineural hearing loss with poor word recognition in the left.  This record reflects that the Veteran's left ear word recognition score had declined to 52%, a level also reflected in the August 2013 VA examination.  

Analysis

The August 2013 VA examination reflected the most severe level of hearing loss; at that examination, the Veteran's hearing acuity under Table VI corresponded to Level I in the right ear and Level VIII in the left.  Under Table VII, the intersection of these levels corresponds to a noncompensable rating.  

In the absence of any additional medical evidence showing a more severe hearing loss disability, the Veteran's hearing loss has not approximated the criteria for a compensable evaluation at any time during this appeal.  Though the Board does not discount the difficulties the Veteran has with his hearing acuity, it has no discretion in this matter and must predicate its determination on the basis of the results of the audiology studies of record.  See Lendenmann v. Principi, 3 Vet. App. 345 (1992). Thus, the assignment of a compensable rating on a schedular basis is not warranted.

In exceptional cases, an extraschedular rating may be provided.  38 C.F.R. § 3.321.  While the evidence shows that the Veteran's service-connected hearing loss disability results in decreased hearing acuity, the rating criteria reasonably describe the Veteran's disability level.

Unlike the rating schedule for hearing loss, the extraschedular provisions do not rely exclusively on objective test results to determine whether referral for an extraschedular rating was warranted.  Martinak v. Nicholson, 21 Vet. App. 447 at 455 (2007).  In addition to dictating objective test results, a VA audiologist must fully describe the functional impacts caused by a hearing disability in his or her final report.

Both examination reports detail the functional effects of the Veteran's hearing loss, including difficulty in differentiating speech and difficulties in communicating.  However, these impacts are not considered "exceptional," and are contemplated by the assigned evaluation.  Accordingly, referral for extraschedular consideration is not required.  Thun v. Peake, 22 Vet. App. 111 (2008); 38 C.F.R. § 3.321(b)(1).

The preponderance of the evidence is against the claim for a compensable initial rating for bilateral hearing loss; there is no doubt to be resolved; and a compensable initial rating for bilateral hearing loss is not warranted.  


ORDER

Entitlement to a compensable initial rating for bilateral hearing loss is denied.  




____________________________________________
RONALD W. SCHOLZ 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


